Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered November 19, 1998, convicting defendant, after a jury trial, of attempted grand larceny in the second degree, and sentencing him to a term of BVs to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established defendant’s active participation in the attempted grand larceny.
Defendant’s remaining arguments are similar to arguments rejected by this Court on the codefendant’s appeal (People v Zhao Shan, 276 AD2d 282) and there is no basis upon which to reach a different result herein. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.